
	

114 HR 4508 IH: Fair Wage Act
U.S. House of Representatives
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4508
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2016
			Mr. Norcross (for himself, Mr. Pallone, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for increases in the Federal minimum wage and to provide a credit against the employment
			 taxes of certain employers who pay more than the Federal minimum wage.
	
	
 1.Short titleThis Act may be cited as the Fair Wage Act . 2.Minimum wage increases (a)Minimum wage (1)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows:
					
 (1)except as otherwise provided in this section, not less than— (A)$8.00 an hour, beginning 30 days after the date of enactment of the Fair Wage Act or January 1, 2017, whichever date is earlier;
 (B)$9.00 an hour, beginning 1 year after the date the wage specified in subparagraph (A) takes effect; (C)$10.00 an hour, beginning 2 years after such date;
 (D)$11.00 an hour, beginning 3 years after such date; (E)$12.00 an hour, beginning 4 years after such date;
 (F)$13.00 an hour, beginning 5 years after such date; (G)$14.00 an hour, beginning 6 years after such date;
 (H)$15.00 an hour, beginning 7 years after such date; and (I)beginning 8 years after such date, and annually thereafter, the amount determined by the Secretary pursuant to subsection (h)..
 (2)Determination based in increase in consumer price indexSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:
					
						(h)
 (1)Each year, by not later than the date that is 90 days before a new minimum wage determined under subsection (a)(1)(I) is to take effect, the Secretary shall determine the minimum wage to be in effect pursuant to this subsection for the subsequent 1-year period. The wage determined pursuant to this subsection for a year shall be—
 (A)not less than the amount in effect under subsection (a)(1) on the date of such determination; (B)increased from such amount by the annual percentage increase in the Consumer Price Index for Urban Wage Earners and Clerical Workers (United States city average, all items, not seasonally adjusted), or its successor publication, as determined by the Bureau of Labor Statistics; and
 (C)rounded to the nearest multiple of $0.05. (2)In calculating the annual percentage increase in the Consumer Price Index for purposes of paragraph (1)(B), the Secretary shall compare such Consumer Price Index for the most recent month, quarter, or year available (as selected by the Secretary prior to the first year for which a minimum wage is in effect pursuant to this subsection) with the Consumer Price Index for the same month in the preceding year, the same quarter in the preceding year, or the preceding year, respectively..
 (b)Publication of noticeSection 6 of the Fair Labor Standards Act of 1938 (as amended by subsection (a)) (29 U.S.C. 206) is further amended by adding at the end the following:
				
 (i)Not later than 60 days prior to the effective date of any increase in the minimum wage determined under subsection (h), the Secretary shall publish in the Federal Register and on the website of the Department of Labor a notice announcing the adjusted required wage..
			3.Credit against employment taxes of certain employers who pay more than the Federal minimum wage
 (a)In generalSubchapter B of chapter 21 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					3113.Credit for certain employers who pay more than the Federal minimum wage
 (a)In generalIn the case of a qualified employer, there shall be allowed as a credit against the tax imposed under section 3111 an amount equal to 6.2 percent of the wages paid by such employer to qualified employees during the calendar year.
 (b)Qualified employerFor purposes of this section, the term qualified employer means any employer for any calendar year if the lowest hourly wage paid by such employer to the lowest paid employee of such employer (determined on an hourly basis) exceeds the minimum hourly wage in effect for such calendar year under section 6(a)(1) of the Fair Labor Standards Act of 1938 by $1 or more per hour.
 (c)Qualified employeeFor purposes of this section, the term qualified employee means any employee of a qualified employer if— (1)such employee is compensated in wages on an hourly basis, and
 (2)such hourly wage is— (A)not less than $1 more per hour than the minimum hourly wage in effect under section 6(a)(1) of the Fair Labor Standards Act of 1938,
 (B)not more than $15 per hour, and (C)in the case of any employee employed by such employer in any preceding calendar year, greater than the highest hourly wage paid by such employer to such employee during any such preceding calendar year.
 (d)Special rulesWages shall be taken into account in determining the amount of the credit allowed under subsection (a) only if such wages are paid by the employer—
 (1)with respect to employment (as defined in section 3121(b)), and (2)in the ordinary course of the employer’s trade or business..
 (b)Trust funds held harmlessThe amount of any transfer, appropriation, or credit to any trust fund shall be determined without regard to the amendment made by subsection (a).
 (c)Effective dateThe amendment made by subsection (a) shall apply to wages paid after the date that is 30 days after the date of enactment of this Act or January 1, 2017, whichever date is earlier.
			
